 In the MatterofHUGH LEATHERCOMPANYandGENERALC.I.O.UNIONCase No. C-638.-Decided February 17, 1939Leather Tanning Industry-Interference,Restraint,and Coercion:antiunionstatements;employer ordered to cease interference-UnitAppropriatefor Col-lective Bargaining:production and maintenance employees,excluding supervisoryand clerical employees,timekeepers,and engineers;no controversy as to-CollectiveBargaining:charges of failure to bargain collectively dismissed-Discrimination:lay-offs; discharges;charges of,not sustained.Mr. Stephen M. Reynolds,for the Board.Russell,Murphy & Pearson,byMr. Lawrence L. O'Connor,ofChicago, Ill., for therespondent.Mr. Leon M. DespresandMr. M. J. Myer,of Chicago, Ill., for theUnion.Mr. Lester Asher,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by General C. I. O.Union, herein called the Union, the National LaborRelations Board,herein called the Board, by Leonard C. Bajork, Regional Director forthe Thirteenth Region (Chicago, Illinois), issued its complaint datedJanuary 5, 1938, against Huch Leather Company, Chicago, Illinois,herein called the respondent, alleging that the respondent had engagedin and was engaging in unfair labor practicesaffecting commercewithin the meaning of Section 8 (1), (3), and (5) and Section 2 (6)and (7) of the National LaborRelationsAct, 49 Stat. 449, hereincalled the Act.The complaint alleged,in substance,(1) that from May 1, 1937,up to and including the date of the issuance of the complaint, therespondent discriminatedagainstemployees who joined the Union bylaying them off for various periods of time and by permitting themtowork fewer hours thannon-unionemployees; (2) that betweenJuly 2 and July 8, 1937, the respondent attempted to induce its em-11 N. L.R. B., No. 37.394 HUCHLEATHERCOMPANY ET AL.395ployees to voteagainstthe Unionin a consentelection scheduled forJuly9, and threatened its employees withwageand hour cuts in theevent that the Union won the election; (3) that the respondent dis-charged Ben Kashmere on or about August 6, 1937, and MichaelWlodyga, Paul Paranich, Ernest Kovacich, and Walter Borys, on orabout September 29, 1937, because of membership and activity in theUnion, and has since refused to reinstate them; (4) that on June 10,July 8, August 4, 1937, and at all times thereafter, the respondentrefused to bargain collectively with the Union which had been desig-nated as their bargaining representative by a majority of the re-spondent's employees in an appropriate unit.The complaint andnotice of hearing thereon were duly served upon the respondent andthe Union.Pursuant to the notice, a hearing was held at Chicago, Illinois, onJanuary 13, 14, 15, 17, and 18, 1938, before P. H. McNally, the TrialExaminer duly designated by the Board.The Board, the respondent,and the Unionwererepresented by counsel and participated in thehearing.Full opportunity to be heard,to examineand cross-examinewitnesses,and to introduce evidence bearing upon the issues was af-forded all parties.At the commencement of the hearing, the respondent filedan answerto the complaint, in which it admittedthe allegationsas to the natureof itsbusinessand the unit appropriate for the purposes of collec-tive bargaining, but denied the allegationsconcerningthe allegedunfair laborpractices.During the hearing the Trial Examiner reserved ruling upon amotion of the respondent to strike certain testimony.The motionwas grantedin his Intermediate Report subsequently filed with theBoard.At the close of the Board's case, the respondent moved todismiss the complaint.The Trial Examiner denied this motion.During the course of the hearing, the Trial Examiner made a num-ber of rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare herebyaffirmed.On May 14, 1938, the Trial Examiner filed his Intermediate Reportin which he found that the respondent had engaged in and was en-gaging in unfairlabor practices within the meaning of Section 8 (1),(3), and (5) and Section 2 (6) and (7) of the Act. As to the dis-charge of Ben Kashmere, Michael Wlodyga, and Ernest Kovacich,however, he found that the evidence did not sustain the allegationsof the complaint.The Intermediate Report concluded with the state-mentthat any request for oral argument before the Board should bemadewithin ten (10) days from the receipt of said report.On May 396DECISIONS OF NATIONAL LABOR RELATIONS BOARD26, 1938, the respondent filed objections to the Intermediate Report.The respondent has made no request for oralargumentbefore theBoard.We have reviewed the objections to the Intermediate Report, and,save as they are consistent with our findings, conclusions, and orderset forth below, we find them to be without merit. For the reasonshereinafter set forth, the Board does not follow in all respects thefindings and recommendations as made by the TrialExaminer.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, an Illinois corporation with its plant at Chicago,Illinois, is engaged in the business of tanning, coloring, preparing,selling, and distributing leather which is used for the manufactureof shoes, coats, gloves, and belts.During the period from July 1, 1937, to January 1, 1938, the re-spondent purchased $225,000 worth of raw hides, for the most parthorsehides, through brokers in New York City and other cities ofthe United States.Approximately 55 per cent of the raw hides wereobtained from various countries in Europe and South America; theremainder, except about 1 per cent, from States of the United Statesother than Illinois.During the same 6 months the respondent alsoexpended $54,000 for the purchase of miscellaneous oils, greases,barks, and chemicals utilized in its processing operations.Practicallyall of these materials originated in South America and in States out-side of Illinois.During the same period the respondent shippedapproximately $350,000 worth of finished pelts, 90 per cent beingshipped to points outside the State of Illinois.II.THE ORGANIZATION INVOLVEDGeneral C. I. 0. Union is a labor organization admitting to mem-bership the production and maintenance employees of the respond-ent, excluding supervisory and clerical employees, timekeepers, andengineers.III.THE UNFAIR LABOR PRACTICESA. The alleged refusals to bargain collectively1.The appropriate unitThe complaint alleges that the production and maintenanceemployees of the respondent, excluding supervisory and clerical em-ployees, timekeepers, and engineers, constitute an appropriate bar-gaining unit within the meaning of Section 9 (b) of the Act. This HUGH LEATHER COMPANY ET AL.397allegation was admitted by the respondent in its answer.The unitalleged corresponds to the group eligible for membership in theUnion.We find that the production and maintenance employees of therespondent, excluding supervisory and clerical employees, timekeep-ers, and engineers, constitute a unit appropriate for the purposes ofcollective bargaining, and that such a unit insures to the employeesthe full benefit of their right to self-organization and to collectivebargaining and otherwise effectuates the policies of the Act.2.Representation by the Union of a majority in the appropriate unitand the alleged refusals to bargain collectivelyA list of the respondent's employees in the appropriate unit as ofJune 10, 1937, contains208 names.The greatest number of personsemployed by the respondent from the time of this June 1937 payroll until January 1, 1938, was 211, excluding officials, but includingclerical employees.There were introduced in evidence 143 member-ship application cards of the Union,' each bearing a different signedor printed name of an employee in the appropriate unit.After acomparison of the application cards with the company pay-roll rec-ords, counsel for the respondent stipulated that 119 of the applica-tion cards bore the authentic signatures of persons who were em-ployed by the respondent on June 10 and who continued in its employuntil after August 4, 1937.Although none of the cards was dated, Rudolph J. Burkey, anorganizerfor the Union, testified that all the application cards hadbeen signed by June 1, 1937, and Frank David, an employee of therespondent, testified that he had secured a majority of the signatures,that only three cards had been signed after June 1, and that no cardshad been signed after June 10, 1937.In May 1937 the Union filed a charge alleging that the respondenthad discharged three of its employees because of their activity onbehalf of the Union.On June 10 Louis Huch, president of therespondent, attended a conference at the office of the Regional Di-rector and agreed to reinstate the employees with back pay.Burkey,who was present at the conference as a representative of the Union,announced to Huch that the Union represented a majority of theemployees of the respondent.Huch replied that he was unwillingto accept application cards as evidence of a majority and that hewould not deal with the Union unless it was designated as the bar-'Each card contained the following statement :I, the undersigned,desiring the benefits of union organization hereby apply formembership in the General C. I. O. Union,until assigned to the union in myindustry.I hereby authorize the Committee for Industrial Organization to represent mein collective bargaining with my employer. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining representative of a majority of the employees voting in aconsent election.The Union agreed to the holding of a consentelection.Subsequently the consent election which had been agreedupon was scheduled for July 9, 1937.On July 7, 1937, a group of 12 employees conferred with LouisHuch in his office.Since as a result of this meeting the 'Union with-drew its consent to the election scheduled for July 9, the evidencewith respect to this conference will be discussed in detail.The record reveals contradictions in the testimony concerning themoving spirit behind the calling of the meeting.Frank David testi-fied that "a fellow by the name of Bob, I don't know his last name,came up to me, and he said, `Frank, they are holding a meetingdownstairs,' he claimed it was called by Louis Huch."No otherproof was offered tending to show that the meeting was held at theinstance of Huch.On the other hand, the testimony of Julius Gins-berg, a member of the Union, was to the effect that the meeting washeld at the behest of the employees themselves.Ginsberg testifiedas follows :I was talking to another fellow (Joe Drysch) that works inthe department . . .We had heard rumors going aroundabout the tannery that was next to us, that they were going togive their men a week's vacation and a ten per cent raise in pay.There were also rumors going around that we might receive thesame thing at the Huch Leather Company, so we were talking itover and we decided to get a man from each department; thatsomebody would go around the floors and get a man from eachdepartment so that we could get together and talk it over...Then they were going in to see Mr. Huch in his officeto see what he had to say about it, and also to tell him ourstory . . . Drysch went and got permission from our super-intendent, Mr. Schrader, to see Mr. Huch, to ask him if he wouldsee the men. I went around all of the floors and called eachman to go down there; in the afternoon. Then they all gottogether and they went in there.Shortly after noon on July 7, 12 employees filed into Huch's office.Eleven of them were members of the Union. Frank David, who at-tended the meeting as a representative of the stakers on the thirdfloor and who testified on behalf of the Board, gave the followingversion of the meeting :We all sat down, and then Louis Huch started to talk, andasking questions, and Steve Mizialko stood up, and he said,"Well, Mr. Louis Huch, we came to hear your side of the story,not to be answering any questions." So Mr. Huch started totalk and . . . he said, "When the boys want the C. I. 0., theycan have that, and if they want the American Federation of HUCH LEATHER COMPANY ET AL.399Labor, they can have that. If they want the Independent Union,they can have that. If they want a shop union, they can havethat."But then he said, "Why pay the outsiders?" ... ThenMr. Huch started asking questions . . . he said, "What are youhere for?"And I told him, "Well, I came here to say that westakers would like to see that we make the same amount. everyweek, like the rest of us . . ."He said he can only give a 10per cent raise and a week's vacation with pay, and he said "Ifyou think the C. I. 0. can get you more, go to it."Stanley Baran, also a witness for the Board, stated that during themeeting Huch said that he did not want a union in the plant, that hedid not want the trouble of bargaining with the C. I. 0.However,Wlodyga, another Board witness, testified that there was no discussionof the C. I. 0. during the conference.The testimony of Joseph Drysch, a member of the Union and awitness on behalf of the respondent, is in substantial agreement withthe testimony of Louis Huch. Both testified, in substance, that whenthe men walked into Huch's office they told him that they had heardrumors of a vacation and a raise in pay; that Huch replied that thebest he could give them was a week's vacation and a 10-per cent raise inpay; and that Huch further stated that as far as the election wasconcerned, if the employees voted for the C. 1. 0. he would do businesswith the C. I. 0. and the men would have to use the C. I. 0. as theirrepresentative.Huch denied that he had given the impression that if the Unionwon the election the salary increases and program of vacations wouldnot go into effect.He testified that, "the only reason why I offeredthem the 10 per cent is because it looked to me like the whole gangwas going to walk out on me and leave me sitting there with a hidehouse full of hides and with all these orders on the books. I have neverdiscussed it with anybody. I told them that on the spur of the moment,to keep them satisfied, to keep them working."Late in the afternoon of July 7, Huch received a telephone call fromthe office of the Board's Regional Director announcing that the Unionhad withdrawn its consent to the election scheduled for July 9, on theground that Huch had intimidated his employees by announcing the10-per cent increase and the week's vacation.As a result of thisaction taken by the Union, the consent election was not held.We find that the meeting at which Huch announced the wage in-creases and vacation policy was held at the insistence of his employees.We further find that the evidence does not establish that Huch's actionin granting the requests of the employees concerning wages and con-ditions of employment constituted an interference with their rightsof self-organization or that Huch advised the employees against join-ing the Union or voting for it in the election. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 8 Burkey and several other representatives of the Unionappeared at the offices of the respondent, told Huch that the consentelection was called off, and handed him the following letter:As we informed you more than a month ago, we, the under-signed, have been designated as the exclusive collective bargain-iVg agency by substantially more than50%of all of your produc-tion employees at your Chicago plant at the above address.We have repeatedly requested that you recognize us as the exclu-sive bargaining agency of all of your production employees withreference to wages, rates of pay, hours of work, and other condi-tions of employment.You have repeatedly refused to recognizeus as such exclusive bargaining agency.Again we demand thatyou recognize us and bargain with us collectively with referenceto the above matters.We are prepared to meet with you at any reasonable time andplace which you suggest. If it is convenient for you, we suggesta collective bargaining conference on Friday afternoon, July 9th,1937, at 1: 00 p. m. in our office at 1550 West Van Buren Street,Room 106.We believe that you know very well that we do hold writtenauthorizations from an overwhelming majority of your produc-tion employees.However, if there is any doubt whatsoever inyour mind, we are very happy to turn over all of the writtenauthorizations to the National Labor Relations Board for check-ing against your payroll records at this time.We do not believethat this procedure is necessary; but if you insist on it, we shallbe glad to comply immediately.In the meantime, however, it is not necessary to hold any elec-tion because the overwhelming majority of the employees havealready spoken, and the will of the majority, which has alreadybeen expressed, should be given effect.Under the law, therefore, since no election is necessary, we areasking that you bargain collectively immediately; and upon yourfailure to do so, we shall press civil and criminal charges imme-diately.Huch advised the representatives of the Union that he would notattend the meeting suggested in the letter.He said, "You say youhave a majority of my men. You will have to prove it to me. Theonly way to do that is by means of a vote . . . If you have avote and you win, why I will sign up with you ..."On August 4 Huch attended a conference at the office of theRegional Director.Counsel for the Union was present and requestedHuch to bargain collectively with the Union as the representative ofhis employees.Huch replied, "I am willing to deal with you, butwhy don't you have a vote so everything will be settled? I am not HUGH LEATHER COMPANY ET AL.401going to take anybody's word that you have my men signed up. Iwould rather have a vote, then we will all be treated fair."The complaint alleges that the respondent refused to bargain col-lectively with the Union on June 10, on July 8, and on August 4, 1937.Until July 7, 1937, both the Union and the respondent were willingto determine the question of representation by a consent election.Thereafter the Union withdrew its consent and prevented the elec-tion from taking place as scheduled.Through this action, taken onthe eve of the election, the Union itself in effect conceded that adoubt existed, in spite of the application cards, as to whether it didin fact represent a majority after July 7.As the reason for the withdrawal of its consent the Union pointedto the meeting of July 7 and the action of the respondent in grant-ing increases and a week's vacation.As we have heretofore stated,however, the meeting of July 7 was held at the insistence of the em-ployees of the respondent and the granting of increases and improve-ments in the conditions of employment was not under the circum-stances an interference with the right of self-organization.Aspointed out in subsection B below, Joe Petrich, the respondent's as-sistant superintendent, made a number of derogatory statements abouttheUnion shortly before the consent election was scheduled to beheld.There was at no time, however, any claim that the withdrawalof the Union's consent to the election was predicated upon such state-ments by Petrich.Under all the circumstances, we conclude that the facts presenteddo not warrant a finding that the respondent has refused to bargaincollectively.The allegations contained in the complaint that therespondent has engaged in unfair labor practices within the mean-ing of Section 8 (5) of the Act will therefore be dismissed.B. Interference, restraint, and coercionThree employees of the respondent, Ernest Kovacich, Paul Par-anich, and Walter Borys, testified, in substance, that on July 3, 1937,the assistant superintendent, Joe Petrich, called together the menworking on the lime vats and told them that although he could notstop them from voting for the Union, it would be better if they votedfor the company; that he told the men that it would be better forthem if they would stick with the company because in that case theywould receive raises and a week's vacation; and that he said, "theC. I. 0. was nothing but a bunch of Bolsheviks."Petrich, when called as a witness for the respondent, denied thathe had called a meeting of the men on July 3 or that he had spokento the men about the C. I. 0. He testified as follows :... about four or five fellows came around to me .. .They came to me and told me that they were threatening them 402DECISIONSOF NATIONALLABOR RELATIONS BOARDabout joining the union . . . So I turned around and I said,"Boys, I can't say nothing and I won't say nothing. I wantyou to understand me, that you can do whatever you please aboutit."That's all that was said from my side; then the boys starteddiscussing the press articles . . .They talked about the articlesthat they read in the papers, and I said that I read thearticles,but I didn't say nothing else about it.The Trial Examiner who conducted the hearing and who was thusin a position to judge as to the credibility of the various witnessesconcluded that Petrich made the statements attributed to him. It isto be noted in this connection that Petrich also testified that he neverreceived any instructions from Louis Huch with respect to the C. I. 0.and its activities among the employees of the respondent.Ruch, onthe other hand, testified at length to the fact that about the middleof May 1937 he called his supervisory force, which included Petrich,into his office, told them that the Union had been passing out hand-bills among the employees, and warned them all that they should notsay anything to the men either in favor of or against the C. I. 0.Petrich was unable to remember any such meeting with the presidentof the respondent, and declared that Huch had never told him to"keep his hands off" in connection with the C. I. 0.We find that the respondent, by virtue of the statements of itsassistant superintendent, Petrich, has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.D. The alleged discrimin.atorj lay-offs and dischargesDuring the first 6 months of 1937, the operations of the respondentwere at a peak. The pay rolls for this period showed an average of200 employees, as against the normal pay roll of about 160 employees.During the last half of 1937, however, the operations of the respond-ent fell off very rapidly, and by the end of the year the pay roll hadbeen reduced to 79 men. The following is a list of the number ofskins which were soaked during and after May 1937:May----------------------------------------------------- 32,488June ----------------------------------------------------26,010July----------------------------------------------------- 20,918August --------------------------------------------------13,665September-----------------------------------------------14,204October -------------------------------------------------11,429November-----------------------------------------------11,286December-----------------------------------------------6,866The complaint alleges that after May 1, 1937, the respondent dis-criminated against employees who joined the Union by laying themoff for various periods of time and by permitting them to work HUCH LEATHER COMPANY ET AL.403fewer hours than non-union employees.Drayer, a staker, testifiedthat after July 9, "every time it is a little dull, I was one of the firstones sent home.There was fellows with one-third of the seniority Ihad around there, and they worked, and I was sent home." Oncross-examination, however, Drayer stated that on the days he wassent home early all the men who were performing similar operationswere also sent home and that there had been no work left on thestaking machines.David, another staker, testified that he had beensent home early and had lost from 1 to 3 hours of work on severaldays during the first 2 weeks of July.He admitted, however, thatthe stakers who had put in full time during this period were alsomembers of the Union. The evidence that members of the Unionwere permitted to work fewer hours than non-union employees istoo uncertain and lacking in material detail to establish discrimina-tion.Accordingly, we find that the allegations of the complaint withrespect to the discriminatory lay-offs are not sustained.The complaint further alleges that the respondent discharged BenKashmere, Ernest Kovacich, Michael Wlodyga, Paul Paranich, andWalter Borys for the reason that each of them was a member of theUnion and had been prominent in activities of the Union.Ben Kashmmerebegan work for the respondent on May 3, 1937, andwas employed as a trimmer.He signed a membership applicationcard in the Union during the early part of June 1937, and was activein soliciting other members.On August 26, 1937, the respondent'ssuperintendent told Kashmere that since production was slackeningand he was one of the newest men, he would have to be laid off. Atthe time of the hearing, Kashmere had not been reinstated by therespondent.Only two persons were then employed as trimmers, bothof them having greater seniority than Kashmere.Kashmere testified that "although I am the newest trimmer on thefloor, I am not the newest man on the entire floor."He contendedthat he should be given the position being filled by Kenneth Wilson,a roll-jack machine operator, who was hired by the respondent 2weeks later than Kashmere.The respondent adduced proof thatKashmere was not tall enough to operate the roll-jack machine onheavy leather and that Wilson performed additional duties as achecker in the buffing department.The Trial Examiner found that the evidence did not establish thatthe respondent had laid off Kashmere because of his membership andactivity in the Union, and the Union did not except.We agree withthe Trial Examiner, and, accordingly, find that the respondent, bylaying off Ben Kashmere, did not discriminate in regard to his hireand tenure of employment to discourage membership in the Union.Ernest Kovacichwas employed by the respondent as a lime han-dler from September 1936 until he was laid off on September 29, 404DECISIONS OF NATIONAL LABOR RELATIONS BOARD1937.He joined the Union during May 1937. At the time he waslaid off, all the lime handlers who were retained by the respondentpossessed greater seniority.Kovacich was taken ill on October 24, 1937, and had not fullyrecovered at the time of the hearing.During his illness he receivedpayments of $10 a week from the respondent under a group dis-ability insurance plan.The Trial Examiner found that insufficient evidence was intro-duced to sustain the allegation that Kovacich was laid off because ofhis union membership or activities, and the Union did not except.We agree with the Trial Examiner and find that the respondent, bylaying off Ernest Kovacich did not discriminate in regard to his hireand tenure of employment to discourage membership in the Union.Michael Wlodygahad been employed as a hand-setter for about 17months when he was laid off on October 5, 1937.He had been activein soliciting members for the Union.During April 1937, the respondent installed a machine-setter.Sub-sequently the respondent reduced its force of four hand-setters, twoof them being laid off prior to October 5. Only one hand-setter, JohnMach, was retained after Wlodyga was laid off.Mach had beenworking for the respondent for 10 years.We sustain the finding of the Trial Examiner, to which the Uniondid not except, that the evidence does not establish that Wlodygawas laid off because of his activities in the Union.Accordingly, wefind that the respondent, by laying off Michael Wlodyga did not dis-criminate in regard to his hire and tenure of employment to dis-courage membership in the Union.Paul Paranichstarted to work for the respondent on January 28,1935, and was employed as a laborer in the limehouse.On May 3,1937, he joined the Union.He testified that he was active in solicitingmembers for the Union, but that he had not succeeded in obtainingany signatures upon application cards.During the summer of 1937, there were 10 men employed in thelimehouse under the supervision of Petrich, the assistant superin-tendent.Because of the reduced number of skins which were beingsoaked in the lime vats, three men in this department were laid offon about September 26, and Paranich, Kovacich, and Borys werelaid off on September 29. Of the four men who were retained in thelimehouse, three had greater seniority than Paranich, but the fourth,Zugich, had started to work for the respondent on June 24, 1935.Zugich was not a member of the Union.However, on the respond-ent's pay-roll records he was classified as a hide cutter as well as alime handler, and Huch testified that none of the other men in thelimehouse were able to do this work and that it requires great skill. HUCH LEATHER COMPANY ET AL.405Paranich admitted that Zugich had done hide cutting during extrahours, but stated that if given the opportunity he would also tryto do it.The pay-roll records submitted by the respondent revealthat Zugich was laid off on December 26, 1937.On about November 1, 1937, Paranich spoke to Petrich and re-quested reinstatement.To quote his testimony, "I go to him andask for the reason I am laid off.He says it is because I don't dowhat kind of work he wants, and he says that I smoke too much onthe cigarettes."Paranich further testified that he had once triedto clean out the vats and mix a new lime solution after the hideshad been removed, but that no one had given him a shovel; that henever asked for a shovel again; and that thereafter he would alwayssmoke cigarettes while the vats were being cleaned.We are satisfied that the lay-off of Paranich on September 29,1937, occurred in connection with a slackening in the operations ofthe limehouse, and that Zugich, despite his lack of seniority, wasretained because of his ability to perform additional duties.We arealso convinced that Paranich neglected his duties.On the basis ofthe above facts we find that the respondent, by laying off Paul Para-nich did not discriminate in regard to his hire and tenure of em-ployment to discourage membership in the Union.Walter Borysstarted to work for the respondent,also as alaborerin the limehouse, on September 25, 1934.He joined the Union dur-ing May 1937. On September 29 he was laid off, and at the time ofthe hearing he had not been reinstated.Of the lime handlers who were retained by the respondent, two ofthem, Zugich and Ignatz Matusik, had less seniority than Borys. Thelatter testified that he had never done any hide cutting.As hereto-fore stated, we conclude that Zugich was retained because of hisability to do the work of hide cutting.With respect to Matusik, who had 2 months' less seniority thanBorys, the uncontradicted testimony of Petrich as to the reason forlaying off Borys is as follows :At the time the work went so much down, why, I didn't haveenough work for the men, so I called them together. I said,"Boys, I have to lay some of you fellows off . . . The youngest(the fellows that started last) should go first . . ."My opinionwas that this man Borys came later.Anyway, they were so closetogether that I was sure that this man was hired later .° .. Ilooked at everyone when I was talking to them. I said, "Are youthe youngest?"Well, they didn't give me no answer so I took itfor granted who was the youngest.Nobody complained about itat that time.161275-39-vo1 xi-27 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDMatusik was also a member of the Union. Although he was em-ployed by the respondent at the time of the hearing, since the end ofSeptember 1937 he had been laid off for a period of over 2 weeks.We find that the respondent, by laying off Walter Borys, did notdiscriminate in regard to his hire and tenure of employment todiscourage membership in the Union.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII7 B, above, occurring in connection with the operations of therespondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.GeneralC. I. O. Unionis a labor organization,within the mean-ing of Section2 (5) of the Act.2.By interferingwith,restraining,and coercing its employees inthe exercise of the rights guaranteed in Section7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithinthe meaning of Section 8 (1) ofthe Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce,within the meaning of Section 2(6) and (7)of the Act.4.Therespondent has not engaged in unfair labor practices withinthe meaning of Section 8 (3) and(5) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent, Huch Leather Company, and its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from in any manner interfering with, restrain-ing, or coercing its employees in the exercise of the right to self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargain-ing and other mutual aid and protection, as guaranteed in Section 7of the Act. HUGH LEATHER COMPANY ET AL.4072.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a) Immediately post notices in conspicuous places throughoutits plant, and maintain such notices for a period of at least sixty(60) consecutive days, stating that the respondent will cease anddesist in the manner aforesaid;(b)Notify the Regional Director for the Thirteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it herebyis, dismissed in so; far as it alleges that the respondent has engagedin unfair labor practices within the meaning of Section 8 (3) and(5) of the Act.